DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        QUAIL HOLLOW CONDOMINIUM ASSOCIATION, INC.,
                         Appellant,

                                     v.

 THE BANK OF NEW YORK MELLON, AS SUCCESSOR INDENTURE
TRUSTEE UNDER NOVASTAR MORTGAGE FUNDING TRUST 2006-1,
                       Appellee.

                              No. 4D14-1122

                              [March 25, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Senior Judge; L.T. Case No.
502008CA037170XXXXMB.

   Larry T. Cortez and V. Claire Wyant-Cortez of Hilley & Wyant-Cortez,
P.A., North Palm Beach, for appellant.

  Khari E. Taustin, Jeremy W. Harris, Masimba M. Mutamba and Angela
Barbosa Wilborn of Morris, Laing, Evans, Brock & Kennedy, Chartered,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.